The opinion of the Co.urt was delivered by
Mr. Justice Cheves.
This case was brought before me at the last Court for Chester District, at the moment the Court was about to adjourn. The counsel for the defendants contended that a seal was essential to the validity of a recognizance, and the solicitor did not controvert this position, except under the act of Assembly of 1787. I was of opinion that, if before the act, a seal was necessary, it was not dispensed with by the act, and I am of the same opinion still: but I am also of *124opinion, no seal was necessary before the act, to give validity to this recognizance, and that, there-1 f°re5 ^Ie judgment of the District Court should be set aside.
Bay, JYott, Colcoclc, Gantt, and Johnson, J. concurred.